[Cite as Anderson v. Gregory, 2019-Ohio-2346.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                   MONTGOMERY COUNTY

 JANIS ANDERSON                                   :
                                                  :
         Petitioner-Appellee                      :   Appellate Case No. 28277
                                                  :
 v.                                               :   Trial Court Case No. 2019-CV-89
                                                  :
 PAULISHA GREGORY                                 :   (Civil Appeal from
                                                  :   Common Pleas Court)
         Respondent-Appellant                     :
                                                  :

                                             ...........

                                             OPINION

                            Rendered on the 14th day of June, 2019.

                                             ...........

JANIS ANDERSON, 1288 Stuben Drive, Dayton, Ohio 45417
      Petitioner-Appellee, Pro Se

PAULISHA GREGORY, 2331 Riverside Drive, Apt. 6, Dayton, Ohio 45405
     Defendant-Appellant, Pro Se

                                            .............

DONOVAN, J.

        {¶ 1} Paulisha Gregory appeals from a final civil stalking protection order granted
                                                                                         -2-


by the trial court on January 22, 2019, in favor of Janis Anderson. Because Gregory is

not permitted to appeal the trial court’s adoption of the magistrate’s decision granting the

protection order without having filed timely objections in the trial court, the judgment of

the trial court is affirmed.

       {¶ 2} In response to a prompt on her petition for a civil stalking protection order

which asked the petitioner to “describe the nature and extent of the pattern of conduct

that causes you to believe that Respondent will cause you physical harm or causes (or

has caused) mental distress,” Anderson’s petition stated:

               On 1-6-19 Paulisha Gregory use a tracker or location device to find

       me and Jamel Kirk at my job [at] Homewood Suites. While sitting in the

       car try to get away [sic] Paulisha blocked the car in. I managed to get away

       and she proceeded to follow me until I got to my cousin * * *. She then

       started circling the car and parking lot before pulling off.

       {¶ 3} The magistrate did not grant an ex parte order, and the matter was set for a

full hearing before the magistrate on January 15, 2019.          The notice of the hearing

provided in part: “Failure of the Respondent to appear may result in a default judgment

granted against Paulisha Gregory in accordance with Civil Rule 55.” The record reflects

that Gregory was served with the notice of the hearing on January 8, 2019. The final

protection order stated that Anderson was present at the January 15, 2019 hearing, and

it set forth the following findings of fact: “Respondent has called the Petitioner more than

50 times over the course of a couple days. Respondent has threatened to kill Petitioner

and beat her up.” The final protection order provided: “IF THE FULL HEARING

PROCEEDING WAS REFERRED TO A MAGISTRATE, the Court has reviewed the
                                                                                          -3-


magistrate’s granting of this Order and finds no error of law or other defect evident on the

face of the Order. Accordingly, the Court adopts the magistrate’s granting of this Order.”

The final protection order was signed by the trial court judge. The record reflects that

Gregory was served with the final protection order on January 23, 2019.

       {¶ 4} Gregory’s brief states in part as follows: “January 15, 2019 I wasn’t able to

attend the court hearing for the civil stalking order that was against me due to illness. I

was diagnosed with Influenza A on January 14, 2019. I tried calling the courts early

morning on the 15, 2019 [sic] but the case was still on the docket.” Gregory asserts that

she “would like the chance to defend” herself in this matter because, but for her illness,

she would have attended the January 15, 2019 hearing. Gregory also requests that

Anderson pay the court costs and fees and that the judgment against her (Gregory) for

court costs be vacated.

       {¶ 5} As this Court has noted:

              Notably, pro se litigants are required to follow the same procedures

       as parties who are represented by counsel. State ex rel. Gessner v. Vore,

       123 Ohio St. 3d 96, 2009-Ohio-4150, 914 N.E.2d 376, ¶ 5. “ ‘It is well

       established that pro se litigants are presumed to have knowledge of the law

       and legal procedures and that they are held to the same standard as

       litigants who are represented by counsel.’ ” (Italics sic.) State ex rel. Fuller

       v. Mengel, 100 Ohio St. 3d 352, 2003-Ohio-6448, 800 N.E.2d 25, ¶ 10,

       quoting Sabouri v. Ohio Dept. of Job & Family Servs., 145 Ohio App. 3d 651,

       654, 763 N.E.2d 1238 (10th Dist.2001).

Scaccia v. Fidelity Investments, 2d Dist. Greene No. 2018-CA-5, 2019-Ohio-50, ¶ 34.
                                                                                             -4-


       {¶ 6} Civ.R. 65.1 governs civil protection orders. Civ.R. 65.1(F)(3)(b) provides: “A

magistrate’s denial or granting of a protection order after a full hearing under this division

does not constitute a magistrate’s order or a magistrate’s decision under Civ.R. 53(D)(2)

or (3) and is not subject to the requirements of those rules.” Civ.R. 65.1(F)(3)(c)(ii)

states: “When a magistrate has denied or granted a protection order after a full hearing,

the court may adopt the magistrate’s denial or granting of the protection order upon review

of the order and a determination that there is no error of law or other defect evident on

the face of the order.”      A “party may file written objections to a court’s adoption,

modification, or rejection of a magistrate’s denial or granting of a protection order after a

full hearing, or any terms of such order, within fourteen days of the court’s filing of the

order.” Civ.R. 65.1(F)(3)(d).

       {¶ 7} Civ.R. 65.1(G) states:

              Notwithstanding the provisions of any other rule, an order entered by

       the court under division (F)(3)(c) * * * of this rule is a final, appealable order.

       However, a party must timely file objections to such an order under division

       (F)(3)(d) of this rule prior to filing an appeal, and the timely filing of such

       objections shall stay the running of the time for appeal until the filing of the

       court’s ruling on the objections.

       {¶ 8} As noted by the Seventh District Court of Appeals:

              * * * [D]ivision (G)’s first sentence was amended from stating the

       court’s adoption of the magistrate’s granting (or denial) of a civil protection

       order is a final appealable order that can be appealed upon issuance of the

       order “with or without the subsequent filing of objections” to stating such
                                                                                         -5-


      order “is a final appealable order.      However, a party must timely file

      objections * * * prior to filing an appeal.” Where a civil protection order is

      issued by a magistrate and made effective due to adoption by the trial court

      under Civ.R. 65.1(F)(3)(c), the alternative of immediately appealing the

      protection order without filing timely objections is no longer available after

      the July 1, 2016 amendments to the rule. In filing objections, the aggrieved

      party “has the burden to show that an error of law or other defect is evident

      on the fac[e] of the order,” among other things. Civ.R. 65.1(F)(3)(d)(iii).

      This is distinct from Civ.R. 53. There is no provisions in Civ.R. 65.1 for an

      appellate court’s plain error review in the absence of objections as

      contained in Civ.R. 53(D)(3)(b)(iv). Instead, Civ.R. 65.1 provides: “a party

      must file timely objections to such an order under division (F)(3)(d) of this

      rule prior to filing an appeal * * *.” Civ.R. 65.1(G).

J.S. v. D.E., 7th Dist. Mahoning No. 17 MA 0032, 2017-Ohio-7507, ¶ 21.

      {¶ 9} Without filing timely objections in the trial court, Gregory is not permitted to

appeal the trial court’s adoption of the magistrate’s decision granting of the final civil

stalking protection order against her. Accordingly, the judgment of the trial court is

affirmed.

                                     .............



WELBAUM, P.J. and HALL, J., concur.



Copies sent to:
                            -6-


Janis Anderson
Paulisha Gregory
Hon. Michael W. Krumholtz